UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7660


MICHAEL HARRISON HUNT, JR.,

                    Petitioner - Appellant,

             v.

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., Chief District Judge. (1:16-cv-01156-WO-LPA)


Submitted: April 27, 2017                                          Decided: May 9, 2017


Before TRAXLER, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Harrison Hunt, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Harrison Hunt seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2254 (2012) petition. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

dismissing the petition as successive and advised Hunt that failure to file timely objections

to this recommendation could waive appellate review of a district court order based upon

the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Hunt has

waived appellate review by failing to file objections. Accordingly, we deny a certificate

of appealability, deny leave to proceed in forma pauperis, and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2